Citation Nr: 0631831	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  05-05 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Brian L. Buchanan, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which service connection for PTSD and assigned a 
rating of 10 percent.  In a September 2004 statement of the 
case, the RO increased the rating to 50 percent.

The veteran testified before the undersigned at a Travel 
Board hearing in June 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for PTSD.  The veteran 
claims his service connected PTSD has worsened since his 
last VA examination in December 2003.  He has been laid off 
since October 2005, his ex-wife has moved out of his 
residence, and his medication has been increased.  VA's duty 
to assist includes providing a medical examination or 
obtaining a medical opinion where such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 
2002).

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a 
psychiatric examination to identify the 
current level of impairment resulting 
from his service-connected post-
traumatic stress disorder.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All tests and studies 
deemed helpful by the examiner should 
be conducted in conjunction with the 
examination.  Since the examination is 
to be conducted for compensation rather 
than for treatment purposes, the 
medical specialist should be advised to 
address the functional impairment of 
the appellant's service-connected PTSD, 
in correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4 
(2005).  The medical specialist must 
address the degree of severity and 
medical findings that specifically 
correspond to the rating criteria under 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  The examiner should also 
utilize the diagnostic criteria set 
forth in DSM-IV and assign a Global 
Assessment of Functioning (GAF) score 
consistent with DSM-IV.  An explanation 
of the GAF score assigned, and the 
rationale for all opinions expressed by 
the examiner should be clearly 
explained.  The examiner should render 
an opinion whether the service-
connected disability alone prevents 
employment.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

2.	The RO should review the claims file, 
determine if any further assistance to 
the veteran or development of the claim 
is needed, and then reconsider, based 
on any additional evidence added to the 
record, the veteran's pending claim for 
an increased original rating for PTSD.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given an appropriate opportunity to 
respond.

The Board indicates no opinion to the ultimate outcome of 
this claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


